 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-0093-WBS
11                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           FINDINGS AND ORDER
13   ALYSSA MARIE JONES, and                            DATE: July 12, 2021
     EBONY CHANEL JONES                                 TIME: 9:00 a.m.
14                                                      COURT: Hon. William B. Shubb
                                 Defendants.
15

16

17          This case was previously set for a status conference on July 12, 2021. The government and

18 Defendants Alyssa Marie Jones and Ebony Chanel Jones’s undersigned counsel (the “parties”) now seek

19 to continue the status conference to September 20, 2021 and exclude time under the Speedy Trial Act

20 and Local Code T4 for reasons stated below including defense preparation.
21                                              STIPULATION

22          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

23 through defendants’ counsel of record, hereby stipulate as follows:

24          1.     By previous order, this matter was set for status on July 12, 2021.

25          2.     By this stipulation, defendants now move to continue the status conference to September

26 20, 2021 at 9:00 a.m., and exclude time between July 12, 2021, and September 20, 2021, under 18
27 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

28          3.     The parties agree and stipulate, and request that the Court find the following:


      STIPULATION SETTING TRIAL DATE AND REGARDING      1
30    EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1                 a)      The government is in possession of over 30 GB of data that is currently being

 2         processed as discovery for production this month in this case. This data includes, for example,

 3         law enforcement reports, CDCR reports, EDD records, bank records, surveillance photos, jail

 4         call recordings, interview recordings, cellular phone extractions, and social media posts. All this

 5         discovery has been either produced directly to counsel and/or made available for inspection and

 6         copying.

 7                 b)      Counsel for defendants desires additional time to review the current charges,

 8         review the discovery, conduct research and investigation into the charges and alleged acts,

 9         consult with their clients, and otherwise prepare for trial.

10                 c)      At this time, the defendants have no objection to the Court continuing the status

11         conference and agrees that this date is necessary for effective preparation as outlined below.

12                 d)      Counsel for defendants believe that the requested continuance will provide them

13         reasonable time necessary for effective preparation, considering the exercise of due diligence.

14                 e)      The government does not object to the amount of time that the defense needs for

15         effective trial preparation.

16                 f)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendants in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of July 12, 2021, to September 20,

21         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23         of the Court’s finding that the ends of justice served by taking such action outweigh the best

24         interest of the public and the defendants in a speedy trial.

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION SETTING TRIAL DATE AND REGARDING       2
30    EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6 Dated: July 7, 2021                                       PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9
10
     Dated: July 7, 2021                                     /s/ Shari Rusk
11                                                           SHARI RUSK
12                                                           Counsel for Defendant
                                                             ALYSSA MARIE JONES
13

14 Dated: July 7, 2021                                       /s/ Daniel Olmos
                                                             DANIEL OLMOS
15
                                                             Counsel for Defendant
16                                                           EBONY CHANEL JONES

17

18

19
                                           FINDINGS AND ORDER
20
            IT IS SO FOUND AND ORDERED.
21
            Dated: July 7, 2021
22

23

24

25

26
27

28

      STIPULATION SETTING TRIAL DATE AND REGARDING       3
30    EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
